 Case 2:20-cv-07202-DSF-MRW Document 21-2 Filed 11/25/20 Page 1 of 1 Page ID #:143



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     CATHERINE S. AHN (Cal. Bar No. 248286)
4    POONAM G. KUMAR (Cal. Bar No. 270802)
     Assistant United States Attorneys
5    Major Frauds Section
          1100 United States Courthouse
6         312 North Spring Street
          Los Angeles, California 90012
7         Telephone: (213) 894-2424 / 0719
          Facsimile: (213) 894-0141
8         E-mail:     catherine.s.ahn@usdoj.gov
                      poonam.kumar@usdoj.gov
9
     Attorneys for Intervenor
10   UNITED STATES OF AMERICA

11                         UNITED STATES DISTRICT COURT

12                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

13 SECURITIES AND EXCHANGE                 No. 20-CV-7202-DSF-MRW
   COMMISSION,
14      Plaintiff,
                                           [PROPOSED] ORDER
15
         v.
16
   BRENDAN MATTHEW ROSS,
17      Defendant.

18

19          The Government’s motion to intervene in this proceeding,
20   pursuant to Fed. R. Civ. P. 24, is GRANTED.       Further, the
21   Government’s motion to stay civil discovery in this proceeding is
22   GRANTED.
23          IT IS SO ORDERED.
24

25   DATE                                   THE HONORABLE DALE S. FISCHER
                                            UNITED STATES DISTRICT JUDGE
26
     Presented by:
27      /s/
      CATHERINE S. AHN
28    Assistant U.S. Attorney
                                           1
